       Case 2:12-cv-00859-LMA Document 1213-1 Filed 01/03/19 Page 1 of 7



                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

 LASHAWN JONES, ET AL.,                           *
                                                  *        CIVIL ACTION CASE
                                Plaintiffs,       *
                                                  *        NO. 2:12-cv-00859
 VERSUS                                           *
                                                  *        SECTION “I”
 MARLIN GUSMAN, ORLEANS PARISH                    *        JUDGE LANCE M. AFRICK
 SHERIFF, ET AL.,                                 *
                                                           MAGISTRATE “5”
                                                  *
                                Defendants.                MICHAEL B. NORTH
                                                  *
 * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

            MEMORANDUM IN SUPPORT OF MOTION REQUESTING STATUS
            CONFERENCE TO ADDRESS MENTAL HEALTH HOUSING NEEDS

       Independent Jail Compliance Director Darnley R. Hodge, Sr., through undersigned

counsel, respectfully submits this memorandum in support of his request that the Court order and

convene a status conference, and, if needed, a hearing, to discuss and develop a plan to address the

housing needs of inmates with acute and subacute mental health needs as expeditiously as possible.

Director Hodge has identified an impending short-term need for housing for this specialized

population, and the coordinated support and cooperation of the Orleans Parish Sheriff’s Office

(“OPSO”), the City of New Orleans (“City”), and the other parties to this litigation will be needed

to address this need.

I.     FACTS AND BACKGROUND

       A.      The Compliance Director was appointed by the Court to implement the
               Consent Judgment concerning conditions at the Orleans Parish Jail.

       In April 2012, the Plaintiffs in this action, prisoners incarcerated at the Orleans Parish Jail,

filed a putative class action against defendants Sheriff Marlin Gusman (the “Sheriff”) and other

prison officials, alleging that inmates were subjected to various unconstitutional conditions of

confinement and seeking injunctive relief to remedy these alleged conditions. See Doc. No. 1.
       Case 2:12-cv-00859-LMA Document 1213-1 Filed 01/03/19 Page 2 of 7



The United States intervened pursuant to 42 U.S.C. § 1997, similarly alleging constitutional and

statutory violations and seeking injunctive relief. See Doc. No. 70. The Plaintiffs, the United

States, and Sheriff Gusman ultimately settled this litigation by entering into an agreement that was

adopted by this Court as a consent judgment in June 2013, which set forth extensive procedures

and protocols to be followed by the OPSO in operating the Orleans Parish Jail, for the purpose of

addressing the alleged unconstitutional conditions. See Doc. No. 466 (the “Consent Judgment”).

        Dissatisfied with the pace of reform, on April 25, 2016, the Plaintiffs and the United States

filed a Motion for an Order to Show Cause and for Appointment of a Receiver to Implement

Consent Judgment. Doc. No. 1009. To avoid further litigation, the parties agreed to a Stipulated

Order for Appointment of Independent Jail Compliance Director (the “Stipulated Order”), which

was adopted as an order by this Court. See Doc. No. 1082.

        Under the terms of the Stipulated Order, the Court appointed a “Compliance Director” with

“final authority to operate the Orleans Parish Jail . . . and all jail facilities, including authority over

the entire prisoner population in the custody of the Orleans Parish Sheriff’s Office.” Id. at 2. The

role of the Compliance Director is, in short, “to implement the Consent Judgment.” Id.

        On September 15, 2016, this Court approved the appointment of Gary D. Maynard as

Compliance Director, beginning on October 1, 2016. Doc. No. 1097 at 1. Mr. Hodge was

appointed Acting Compliance Director on February 19, 2018, see Doc. No. 1151 at 2, and was

appointed Compliance Director on October 12, 2018, Doc. No. 1202.

        B.      The quality of mental health care provided to inmates has been a central issue
                of concern throughout the Jones litigation.

        Concern about mental health has been a primary issue in the Jones litigation since the filing

of the original Complaint. See, e.g., Doc. No. 1 at ¶¶ 2–3, 6–7, 35, 39, 41, 84–133. The Consent

Judgment set forth numerous provisions relating to mental health care with which the OPSO would
                                                    2
       Case 2:12-cv-00859-LMA Document 1213-1 Filed 01/03/19 Page 3 of 7



need to meet to achieve the necessary compliance with the Consent Judgment. See Doc. No. 466

at 20–29. Under the provisions relating to mental health care in the Consent Judgment, the OPSO

“shall ensure constitutionally adequate intake, assessment, treatment, and monitoring of prisoners’

mental health needs, including but not limited to, protecting the safety of and giving priority access

to prisoners at risk for self-injurious behavior or suicide.” Id. at 20. In approving the provisions

in the Consent Judgment relating to mental and medical health care, the Court found that the

evidence showed the “deficiencies with respect to medical and mental health care are widespread,

and the deficiencies with respect to mental health care are particularly obvious and pervasive.”

Doc. No. 465 at 65; see also id. at 46–65 (describing the evidence that justified the inclusion of

the provisions of the Consent Judgment relating to mental and medical health care).

       In an Order issued on August 13, 2014, the Court approved Sheriff Gusman’s short-term

plan to house acute and subacute male mental health populations 1 at Elayn Hunt Correctional

Center (“Hunt”), a state Department of Corrections facility in St. Gabriel, Louisiana, and required

the City to fund the plan. Doc. No. 738 at 29. This short-term housing plan was developed and

approved while the Sheriff and the City continued to work on a long-term solution to housing

inmates with acute mental health needs. Id. at 3–5.

       In the Stipulated Order creating the Compliance Director position, the Court noted that

tasks and reforms relating to medical and mental health care would be essential to meeting the

“sustained, durable change required by the Consent Judgment.” Doc. No. 1082 at 8. In pursuit of




1
  Individuals with acute mental illness have “active symptoms of mental illness [that] affect their
behavior and their ability to function.” Doc. No. 738 at 4 n.16. Such symptoms include suicidal
ideation, hallucinations, and delusions. Id. With respect to individuals with subacute mental
illness, those same symptoms have been addressed or reduced, but the individuals are not yet ready
to be in a general population in a correctional environment. Id.
                                                  3
       Case 2:12-cv-00859-LMA Document 1213-1 Filed 01/03/19 Page 4 of 7



this goal, the Court ordered the City, the Sheriff, and the Compliance Director to develop and

finalize a plan for the appropriate housing for prisoners with mental health issues and medical

needs within 60 days of the Compliance Director’s appointment. Id. at 14.

       In accordance with this requirement to develop a long-term plan to address mental health

housing, the initial Compliance Director, Mr. Maynard, submitted a “Supplemental Compliance

Action Plan” on January 4, 2017, that recommended the construction of a “Phase III” Facility.

Doc. No. 1106 at 8–9. The parties have agreed on the general parameters of Phase III, including

that the facility will house male and female acute and subacute populations separately, with 77

beds to house the male population, and 12 beds to house the female population, for a total design

plan of 89 beds, along with space for individual and group mental health counseling and treatment.

Id. Beyond these 89 beds, Phase III would additionally house an infirmary, clinic, administrative

medical/mental health space directly adjacent to the proposed mental health housing units, laundry

facilities, and additional family and attorney visitation space. Id. at 9–10.

       On May 18, 2017, the City Council passed a Motion directing the City Planning

Commission to consider granting a conditional use permit to build Phase III, and, also, to allow

the Temporary Detention Center (“TDC”) to be used as temporary housing for work-release

inmates and any overflow needs arising from insufficient space at the Orleans Justice Center

(“OJC”). Motion No. M-17-261, attached as Exhibit 1. However, no further action has been taken

towards the construction of Phase III.

       C.      The Compliance Director is facing an upcoming emergency circumstance in
               the short term with respect to housing inmates with mental health needs.

       On October 22, 2018, Sheriff Gusman received a letter from James M. Le Blanc, the

Secretary for the Louisiana Department of Public Safety and Corrections, formally notifying the

Sheriff that, beginning on October 15, 2019, Hunt would no longer be available to house Orleans
                                                  4
       Case 2:12-cv-00859-LMA Document 1213-1 Filed 01/03/19 Page 5 of 7



Parish inmates with mental health needs, due to the state’s long-term plan to utilize the space to

house state offenders with mental health needs. Letter attached as Exhibit 2. The upcoming loss

of Hunt as a suitable facility that would be available to the OPSO to house this inmate population

presents a dilemma for Director Hodge in terms of determining where and how these inmates

should be housed until the construction of Phase III is complete.

       To address this emerging exigent circumstance, Director Hodge informed the Court,

Sheriff Gusman, the City, and the Monitors via letter on November 26, 2018, that he would like to

renovate TDC for the purpose of temporarily housing and treating both female and male inmates

with acute mental illness. Letter attached as Exhibit 3. The City’s cooperation will be needed to

finance such renovations. Additionally, such renovations and the operation of TDC as a mental

health facility for inmates likely will require a conditional use permit and/or the amendment of a

zoning ordinance that currently requires that TDC be “decommissioned or demolished no later

than eighteen (18) months from the date of issuance of a certificate of use and occupancy” for

OJC. 2 Ordinance No. 24282, attached as Exhibit 4. If required, the process for obtaining a

conditional use permit for TDC and amending a zoning ordinance could be time-consuming and

take nearly a year to complete. See New Orleans Comprehensive Zoning Ordinance, Art. 4, §§

4.2 and 4.3. This process would be complicated further by the state court litigation involving TDC.




2
  TDC’s present use as a work-release facility and its availability for overflow inmates is currently
being challenged in the case Mid-City Neighborhood Organization v. Gusman, CDC Case No.
2018-2501. Plaintiffs in Mid-City allege that a Temporary Occupancy Certificate issued by the
City Department of Safety and Permits in conjunction with Motion No. M-17-261 was issued ultra
vires and in violation of Ordinance No. 24282. Regardless of the validity of the Temporary
Occupancy Certificate under which TDC is presently operating, using TDC as a mental health
facility was not specifically contemplated under Motion No. M-17-261, and may need to be
approved separately under the City’s Comprehensive Zoning Ordinance.
                                                 5
       Case 2:12-cv-00859-LMA Document 1213-1 Filed 01/03/19 Page 6 of 7



See Footnote 2, supra. Not until after the completion of the permitting process could renovations

of TDC even begin.

       Accordingly, Director Hodge recognizes that the current set of circumstances presents no

viable plan to address the mental health housing needs of these specialized inmates. According to

the letter from Secretary Le Blanc, Director Hodge will lose the ability to house male inmates with

mental health needs at Hunt in October 2019. Obtaining a conditional use permit (if required) to

renovate and use TDC as a temporary facility for these inmates will be challenging as renovations

will be needed even after any necessary permission is obtained. Moreover, the planning for Phase

III, the long-term plan for housing inmates with mental health needs, as developed by Mr. Maynard

when he was Compliance Director, is progressing slowly with the completion of Phase III still

potentially years away.

II.    REQUESTED RELIEF

       As this Court has acknowledged, “Louisiana law obligates the City to provide a ‘good and

sufficient jail.’” Doc. No. 738 at 21 (quoting La. Rev. Stat. 33:4715); see also La. Rev. Stat.

15:702 and 15:704. The Court has also acknowledged case law that puts the burden of funding

the jail on the City, while the Sheriff has the obligation to operate the facility. Doc. No. 738 at 21;

see also Broussard v. Foti, No. 00-2318, 2001 WL 258055, at *2 (E.D. La. Mar. 14, 2001) (Vance,

J.) (“the legislative scheme dictates that the City of New Orleans bears the obligation of satisfying

the expenses of housing prisoners, while the sheriff has the duty of operating the facility”); Fairley

v. Stalder, 294 F. App’x 805, 812 (5th Cir. 2008) (“[W]e agree that day-to-day operation of the

parish prison is the responsibility of the local sheriff, and that financing and maintenance are the

responsibility of the local governing authority”); and, Amiss v. Dumas, 411 So. 2d 1137, 1141 (La.

App. 1st Cir. 1982) (“the City-Parish is responsible for the expenses of establishing, maintaining

                                                  6
       Case 2:12-cv-00859-LMA Document 1213-1 Filed 01/03/19 Page 7 of 7



and operating the jail and for all the expenses of feeding, clothing, and providing medical treatment

to the prisoners while the sheriff has the duty of operating the jail and seeing to it that the prisoners

are properly cared for, fed and clothed”).

        The Compliance Director finds himself to be in the untenable position of trying to bring

the Orleans Parish Jail into compliance with the Consent Judgment while finding that his options

for doing so with respect to the needs of inmates with mental health needs are potentially beyond

his authority. Director Hodge, therefore, respectfully asks that the Court set a status conference

and, if necessary, a hearing with the City, OPSO, and the other parties to the Jones litigation for

the purpose of discussing and developing a feasible and timely plan to address the housing needs

of male and female inmates with acute and subacute mental health needs. With an impending

deadline of October 15, 2019, and the probable loss of Hunt as a resource for the OPSO rapidly

approaching, Director Hodge additionally respectfully requests that such a status conference be

scheduled as soon as possible.


                                                        Respectfully submitted,

                                                        /s/ Richard C. Stanley
                                                        Richard C. Stanley, 8487
                                                        Matthew J. Paul, 37004
                                                        M. Rebecca Cooper, 37080
                                                        Stanley, Reuter, Ross, Thornton & Alford, L.L.C.
                                                        909 Poydras Street, Suite 2500
                                                        New Orleans, Louisiana 70112
                                                        Telephone: 504-523-1580
                                                        Facsimile: 504-524-0069
                                                        rcs@stanleyreuter.com
                                                        mjp@stanleyreuter.com
                                                        mrc@stanleyreuter.com
                                                        Attorneys for Darnley R. Hodge, Sr.




                                                   7
